     Case 1:21-cv-00434-NONE-EPG Document 3 Filed 03/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PRINCE PAUL RAYMOND WILLIAMS,                      Case No. 1:21-cv-00434-NONE-EPG
12                       Plaintiff,
13           v.                                          ORDER DENYING MOTION TO PROCEED
                                                         IN FORMA PAUPERIS WITHOUT PREJUDIE
14    FRESNO COUNTY DEPARTMENT OF
      CHILD SUPPORT SERVICES, et al.,                    (ECF No. 2.)
15
                         Defendants.                     ORDER REQUIRING PLAINTIFF TO FILE
16                                                       LONG FORM APPLICATION TO PROCEED
                                                         IN FORMA PAUPERIS OR PAY FILING FEE
17
                                                         THIRTY (30) DAY DEADLINE
18

19          Plaintiff Prince Paul Raymond Williams (“Plaintiff”), proceeding pro se, has applied to

20   proceed in forma pauperis (“IFP”) in this action. (ECF No. 2.)

21          Plaintiff’s application to proceed in forma pauperis was not adequately completed.

22   Plaintiff indicated on his application that he is employed, receives gross pay of $198.00 and take-
     home pay of $180.49 every six days, and received worker’s compensation benefits in the amount
23
     of $479.00 in February. (ECF No. 2.) However, Plaintiff did not indicate either “yes” or “no” in
24
     response to all of the subparts of question three regarding money received over the previous
25
     twelve months and, if yes, the required information as to that source of money. (Id.)
26
            Plaintiff’s application, as written, is insufficient for the Court to determine if he is entitled
27
     to proceed without prepayment of fees in this action. Without a fully completed IFP application,
28
                                                         1
     Case 1:21-cv-00434-NONE-EPG Document 3 Filed 03/17/21 Page 2 of 2


 1   Plaintiff has not made the showing required to proceed IFP. See 28 U.S.C. § 1915(a). The

 2   application will accordingly be denied without prejudice and the Court will order Plaintiff to

 3   complete and file an Application to Proceed in District Court Without Prepaying Fees or Costs

 4   (Long Form) – AO 239. Plaintiff must accurately and adequately answer the questions presented

 5   on the form. If Plaintiff is unwilling to complete and submit the long form application, Plaintiff
     must pay the filing fee in full.
 6
             Accordingly, it is HEREBY ORDERED that:
 7
             1.      Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is DENIED,
 8
                     without prejudice;
 9
             2.      The Clerk of the Court is directed to forward an Application to Proceed in District
10
                     Court Without Prepaying Fees or Costs (Long Form) – AO 239 to Plaintiff; and
11
             3.      Within thirty (30) days of the date of this order, Plaintiff shall either (1) pay the
12
                     $402.00 filing fee for this action, or (2) complete and file the enclosed Application
13
                     to Proceed in District Court Without Prepaying Fees or Costs (Long Form) – AO
14
                     239. If Plaintiff fails to comply with this order, the Court may dismiss this action
15                   for failure to obey a court order and/or failure to prosecute.
16

17   IT IS SO ORDERED.

18
         Dated:     March 17, 2021                               /s/
19                                                       UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28
                                                         2
